UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015  June 30, 2015 Item 1: Reports to Shareholders Semiannual Report | June 30, 2015 Vanguard Tax-Managed Funds ® Vanguard Tax-Managed Balanced Fund Vanguard Tax-Managed Capital Appreciation Fund Vanguard Tax-Managed Small-Cap Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Tax-Managed Balanced Fund. 8 Tax-Managed Capital Appreciation Fund. 70 Tax-Managed Small-Cap Fund. 90 About Your Funds Expenses. Trustees Approve Advisory Arrangements. Glossary. Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelsons flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended June 30, 2015 Total Returns Vanguard Tax-Managed Balanced Fund 1.22% Tax-Managed Balanced Composite Index 1.03 Mixed-Asset Target Allocation Moderate Funds Average 1.05 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Tax-Managed Capital Appreciation Fund Admiral™ Shares 2.38% Institutional Shares 2.38 Russell 1000 Index 1.71 Multi-Cap Core Funds Average 1.77 Multi-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Tax-Managed Small-Cap Fund Admiral Shares 4.15% Institutional Shares 4.18 S&P SmallCap 600 Index 4.16 Small-Cap Core Funds Average 3.61 Small-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairmans Letter Dear Shareholder, For the six months ended June 30, 2015, U.S. stocks navigated several challenges to end the period with modest results. In general, large-capitalization stocks trailed small-cap stocks during the period and value stocks lagged their growth-oriented counterparts. The broad U.S. bond market finished the period in negative territory. In this investment environment, returns for the Vanguard Tax-Managed Funds ranged from about 1% for the Tax-Managed Balanced Fund to about 4% for the Tax-Managed Small-Cap Fund. The Tax-Managed Capital Appreciation Fund fell between the two, returning about 2%. The performance of the Tax-Managed Small-Cap Fund closely tracked that of its benchmark index. The Tax-Managed Balanced Fund and the Tax-Managed Capital Appreciation Fund ended the period a bit ahead of their respective benchmark indexes. Each fund outpaced its peer group. On a separate note, all three funds covered in this report will begin paying a dividend each quarter rather than once a year. The change, which we announced in the spring and which will take effect in the third quarter of 2015, should align distributions more closely with those of the other Vanguard stock index funds and help the funds operate more efficiently. 2 U.S. stocks held onto gains despite fading at the finish U.S. stocks traveled a choppy course en route to return about 2% for the half year as Greece’s debt drama intensified. Mixed economic news, stock valuations perceived as high by some investors, and the strong U.S. dollar’s negative effect on the profits of U.S.-based multinational companies also unsettled markets. On the other side of the ledger, investors seemed reassured by the Federal Reserve’s careful approach to a potential rise in short-term interest rates, by other nations’ monetary stimulus programs, and by corporate earnings that generally surpassed forecasts. International stocks returned about 5% for U.S. investors; results would have been higher if not for the dollar’s strength against many foreign currencies. Returns for the developed markets of the Pacific region, led by Japan, surpassed those of Europe and emerging markets. After bursting from the gate, bond prices lost momentum Strong results in January didn’t hold up for the broad U.S. taxable bond market, which returned –0.10% for the half year after declining in four of the six months. The yield of the 10-year Treasury note ended June at 2.33%, up from 2.19% six months earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –5.43% as the dollar’s strength limited returns. Without this Market Barometer Total Returns Periods Ended June 30, 2015 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 1.71% 7.37% 17.58% Russell 2000 Index (Small-caps) 4.75 6.49 17.08 Russell 3000 Index (Broad U.S. market) 1.94 7.29 17.54 FTSE All-World ex US Index (International) 4.61 -4.36 8.16 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -0.10% 1.86% 3.35% Barclays Municipal Bond Index (Broad tax-exempt market) 0.11 3.00 4.50 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.02 0.05 CPI Consumer Price Index 1.63% 0.12% 1.83% 3 currency effect, returns were just marginally negative. As investors grew more confident about Europe’s economic growth, European bond yields bounced back from their very low (and in some cases, negative) levels. Returns were negligible for money market funds and savings accounts, which remained handcuffed by the Fed’s target of 0%–0.25% for short-term rates. Health care stocks and small-caps led the market for the period Vanguard’s three tax-managed domestic funds share a tax-efficient objective, while offering investors exposure to different areas of the U.S. financial markets. The funds’ advisors—Vanguard’s Equity Investment Group and Fixed Income Group—use various portfolio management strategies to minimize the funds’ taxable gains, while deviating as little as possible from an indexing strategy. As I mentioned, smaller-cap stocks trumped larger-caps for the most recent six months. Results for mid-cap stocks fell in the middle. Not surprisingly, the Tax-Managed Small-Cap Fund—which, as its name suggests, invests primarily in stocks of smaller companies—was the trio’s top performer, returning about 4%. The fund, which tracks the S&P SmallCap 600 Index, notched gains in six of its ten market sectors. Expense Ratios Your Fund Compared With Its Peer Group Admiral Institutional Peer Group Shares Shares Average Tax-Managed Balanced Fund 0.12% — 0.88% Tax-Managed Capital Appreciation Fund 0.12 0.08% 1.21 Tax-Managed Small-Cap Fund 0.12 0.08 1.29 The fund expense ratios shown are from the prospectus dated April 29, 2015, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2015, the funds’ annualized expense ratios were: for the Tax-Managed Balanced Fund, 0.10%; for the Tax-Managed Capital Appreciation Fund, 0.10% for Admiral Shares and 0.06% for Institutional Shares; and for the Tax-Managed Small-Cap Fund, 0.10% for Admiral Shares and 0.06% for Institutional Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2014. Peer groups: For the Tax-Managed Balanced Fund, Mixed-Asset Target Allocation Moderate Funds; for the Tax-Managed Capital Appreciation Fund, Multi-Cap Core Funds; andfor the Tax-Managed Small-Cap Fund, Small-Cap Core Funds. 4 The Tax-Managed Capital Appreciation Fund, which tracks the Russell 1000 Index and invests in the mid- and large- cap segments of the stock market, was next in line, returning about 2%. The Tax-Managed Balanced Fund, which is invested about 50% in mid- and large-cap stocks and about 50% in tax-exempt municipal bonds, was the laggard of the group, returning about 1%. Results for the fund’s equity portfolio, which also tracks the Russell 1000 Index, were similar to those of the Tax-Managed Capital Appreciation Fund. The fund’s fixed income portion, which tracks the Barclays 1–15 Year Municipal Bond Index, was flat for the period. On the sector level, health care was the broad market leader, adding most to performance in all three funds. Health care stocks, which were generally strong across the board, received a boost in late June when the Supreme Court upheld a key provision of the Affordable Care Act. Pharmaceutical and biotechnology companies benefited as new and innovative drugs have come to market and strong research has contributed to their pipelines. Stocks of large managed-care providers rose as speculation intensified about consolidation within the industry. Medical equipment and medical supply companies also performed well. Consumer discretionary stocks also added significantly to the returns of each fund. The sector benefited as improvements in the U.S. economy and labor markets and lower gasoline prices made funds available for other purchases. Energy and utilities holdings were among the biggest detractors for all three funds. Oil and gas stocks pared their losses from earlier periods as oil prices bounced back a bit, but returns were still negative. Utilities lost ground as investors who last year had favored high-yielding utility stocks focused on other opportunities, given the possibility of a rise in interest rates later this year. In the Tax-Managed Small-Cap Fund, materials stocks also took a toll on performance. As your investment costs go down, your chance for success can go up Being an investor can be frustrating at times: You’re planning for your financial future, but some factors—for example, the financial markets—are beyond your control. Although you can’t control the markets, you do have some choice in how much you pay to invest in them. And what you pay can greatly affect your chance for investing success. At Vanguard, as you know, we take minimizing costs seriously. Indeed, that’s one of our four investment principles. (You can read more in Vanguard’s Principles for Investing Success , available at vanguard.com/research.) Paying less in expenses has an intuitive, immediate appeal. Less obvious, perhaps, is the enormous advantage that low costs can offer over time. 5 Imagine two well-diversified portfolios, each with a starting balance of $100,000 and each earning a yearly return of 6%, which is reinvested over a 30-year period. In one scenario, the investor pays 0.25% of assets every year, while in the other the investor pays 0.90%. (Keep in mind that this is a hypothetical example and doesnt represent any particular investment.) After 30 years, the lower-cost portfolio has a balance of more than $530,000, while the higher-cost portfolio has a balance of almost $440,000. What might seem like a trifling cost difference at the start becomes a meaningful difference in the long termin this example, nearly $100,000. Increasingly, investors recognize the importance of minimizing costs. According to Morningstar, over the past ten years, 95% of mutual fund cash flows have gone into funds ranked in the lowest 20% in terms of their expenses. Were pleased to see this trend, because it means investors are keeping more of their returns and, by doing so, theyve given themselves a better chance of reaching their goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 15, 2015 6 Your Funds Performance at a Glance December 31, 2014, Through June 30, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Tax-Managed Balanced Fund $26.79 $26.86 $0.257 $0.000 Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares $103.82 $106.27 $0.017 $0.000 Institutional Shares Vanguard Tax-Managed Small-Cap Fund Admiral Shares $45.78 $47.67 $0.009 $0.000 Institutional Shares 7 Tax-Managed Balanced Fund Fund Profile As of June 30, 2015 Equity and Portfolio Characteristics DJ U.S. Total Russell Market 1000 FA Fund Index Index Number of Stocks 750 1,029 3,854 Median Market Cap $50.7B $59.2B $49.5B Price/Earnings Ratio 21.3x 21.0x 21.6x Price/Book Ratio 2.8x 2.8x 2.8x Return on Equity 18.2% 18.1% 17.4% Earnings Growth Rate 12.7% 11.5% 11.6% Dividend Yield 1.7% 2.0% 1.9% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 8% — — Ticker Symbol VTMFX — — Expense Ratio 1 0.12% — — 30-Day SEC Yield 1.78% — — Short-Term Reserves 0.0% — — Fixed Income Characteristics Barclays Barclays 1-15 Year Municipal Municipal Bond Fund Index Index Number of Bonds 1,370 38,828 47,834 Yield to Maturity (before expenses) 1.9% 1.9% 2.3% Average Coupon 4.2% 4.8% 4.8% Average Duration 4.7 years 4.9 years 6.7 years Average Stated Maturity 8.5 years 7.9 years 13.0 years Total Fund Volatility Measures DJ Tax-Managed U.S. Total Balanced Market Comp Index FA Index R-Squared 0.99 0.86 Beta 0.99 0.48 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Apple Inc. Computer Technology 3.5% Microsoft Corp. Computer Services Software & Systems 1.6 Exxon Mobil Corp. Oil: Integrated 1.5 Google Inc. Computer Services Software & Systems 1.5 Berkshire Hathaway Inc. Insurance: Multi-Line 1.2 Johnson & Johnson Pharmaceuticals 1.2 Wells Fargo & Co. Banks: Diversified 1.1 General Electric Co. Diversified Manufacturing Operations 1.1 JPMorgan Chase & Co. Diversified Financial Services 1.1 Walt Disney Co. Entertainment 1.0 Top Ten 14.8% Top Ten as % of Total Net Assets 7.1% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratio shown is from the prospectus dated April 29, 2015, and represents estimated costs for the current fiscal year. For the six months ended June 30, 2015, the annualized expense ratio was 0.10%. 8 Tax-Managed Balanced Fund Sector Diversification (% of equity exposure) DJ Russell U.S. Total 1000 Market Fund Index FA Index Consumer Discretionary 14.7% 14.8% 15.0% Consumer Staples 7.8 7.7 7.3 Energy 7.5 7.6 7.2 Financial Services 19.3 19.1 19.6 Health Care 14.8 15.0 15.0 Materials & Processing 4.2 3.9 4.1 Producer Durables 10.5 10.7 10.8 Technology 16.4 16.3 16.2 Utilities 4.8 4.9 4.8 Distribution by Credit Quality (% of fixed income portfolio) AAA 19.0% AA 55.7 A 18.2 BBB 6.0 BB 0.3 Not Rated 0.8 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Distribution by Stated Maturity (% of fixed income portfolio) Under 1 Year 15.9% 1 - 3 Years 17.3 3 - 5 Years 14.8 5 - 10 Years 47.3 10 - 20 Years 4.7 Largest Area Concentrations (% of fixed income portfolio) California 15.4% New York 15.2 Texas 8.4 Pennsylvania 5.7 Illinois 5.1 Florida 3.6 New Jersey 3.5 Arizona 3.3 Maryland 3.3 Massachusetts 3.0 Top Ten 66.5% "
